Citation Nr: 0936263	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  07-20 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a kidney disorder, 
claimed as secondary to service-connected diabetes mellitus. 

2.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity (RUE), claimed as 
secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity (LUE), claimed as 
secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity (RLE), claimed as 
secondary to service-connected diabetes mellitus.

5.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity (LLE), claimed as 
secondary to service-connected diabetes mellitus.




REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to December 
1975.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Nashville, 
Tennessee. 

This case was remanded by the Board in March 2009 for further 
development and is now ready for disposition.


FINDINGS OF FACT

1.  A kidney disorder and peripheral neuropathy of the RUE, 
LUE, RLE, and LLE were not indentified for many years after 
service separation and are unrelated to service.  

2.  A kidney disorder and peripheral neuropathy of the RUE, 
LUE, RLE, and LLE are not attributed to service-connected 
diabetes mellitus. 




CONCLUSIONS OF LAW

1.  A kidney disorder was not incurred in or aggravated by 
active duty service, nor is it proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§  
1110, 1111, 1131, 1132, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 (as amended), 3.303, 
3.310 (2008).

2.  Peripheral neuropathy of the RUE was not incurred in or 
aggravated by active duty service, nor is it proximately due 
to or the result of a service-connected disability.  38 
U.S.C.A. §§  1110, 1111, 1131, 1132, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 (as 
amended), 3.303, 3.310 (2008).

3.  Peripheral neuropathy of the LUE was not incurred in or 
aggravated by active duty service, nor is it proximately due 
to or the result of a service-connected disability.  38 
U.S.C.A. §§  1110, 1111, 1131, 1132, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 (as 
amended), 3.303, 3.310 (2008).

4.  Peripheral neuropathy of the RLE was not incurred in or 
aggravated by active duty service, nor is it proximately due 
to or the result of a service-connected disability.  38 
U.S.C.A. §§  1110, 1111, 1131, 1132, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 (as 
amended), 3.303, 3.310 (2008).

5.  Peripheral neuropathy of the LLE was not incurred in or 
aggravated by active duty service, nor is it proximately due 
to or the result of a service-connected disability.  38 
U.S.C.A. §§  1110, 1111, 1131, 1132, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 (as 
amended), 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	In addition to the regulations cited above, service 
connection is warranted for a disability which is aggravated 
by, proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2008).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  
	
	The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.  
It appears as though the new regulatory amendment poses a new 
restriction on claimants.  Nonetheless, because his claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the revision, as this version is more favorable.  See 
generally VAOGCPREC 7-03 and VAOPGCPREC 3-00.
	
There is no dispute that the Veteran is currently diagnosed 
with a kidney disorder and bilateral peripheral neuropathy of 
the upper and lower extremities.  Indeed, a July 2003 VA 
echogram revealed a right renal cyst.  A more recent January 
2007 VA outpatient treatment record noted left renal artery 
stenosis diagnosed in June 2003.  August 2004 and May 2006 VA 
outpatient treatment records additionally referred to a 
diagnosis date of June 2003. 

With respect to peripheral neuropathy of the upper 
extremities, the Veteran was diagnosed with peripheral 
neuropathy of the hands at an August 2002 VA Agent Orange 
examination. At the examination, he reported having had these 
symptoms for over 30 years.  However, a review of his claims 
file does not demonstrate treatment for or complaints of 
upper extremity peripheral neuropathy until the August 2002 
examination, almost 30 years following separation from 
service.  

In regards to peripheral neuropathy of the lower extremities, 
the date of diagnosis is less clear cut.  Treatment records 
as early as December 1999 noted complaints of right leg 
numbness made in association with treatment for a nonservice-
connected low back disorder. Similar complaints were also 
reported at January 2000 and August 2001 private treatment 
visits; however, when examined in October 2001, a private 
treating physician noted no neurologic deficits.  A mild 
decrease in vibratory sensation, in both of his feet, was 
noted in a July 2005 VA treatment record.  An April 2009 VA 
examiner, after reviewing the claims file, confirmed and 
formally diagnosed peripheral neuropathy of the bilateral 
lower extremities. 

It is also not in dispute that the Veteran is service-
connected for diabetes mellitus.  Varying treatment records 
establish the diagnosis between 2001 and 2002.  The question 
for consideration, then, is whether the competent evidence of 
record indicates that his kidney disorder or peripheral 
neuropathy of the upper or lower extremities are proximately 
due to or the result of the service-connected disability, or 
were aggravated by the service-connected disability.

The Veteran contends that he developed a kidney disorder and 
bilateral peripheral neuropathy of the upper and lower 
extremities as a result of his service-connected diabetes.  
However, after a careful review of the claims file, the Board 
finds that the claims are not supported by the evidence and 
the appeals are denied.

Specifically, the claims file does not contain any competent 
opinion attributing his kidney disorder or bilateral 
peripheral neuropathy of the upper and lower extremities to 
diabetes mellitus.  In fact, an April 2009 VA medical opinion 
indicated that "the residuals of diabetes occur 5-10 years 
after the onset of the disease, more likely than not. It 
follows that, conditions occurring prior to, or around the 
same time as the onset of DM [diabetes mellitus], are less 
likely than not to be caused by or related to DM."  The VA 
examiner further explained, stating that "both the 
[V]eteran's renal conditions and neuropathic symptoms had 
their onset within five years of the onset of diabetes.  
Therefore, all are less likely than not caused by or related 
to DM or any other SC condition."  

The Board parenthetically notes, that the April 2009 VA 
examiner appears to have misstated in her "pertinent past 
medical history" portion of the examination report, the date 
of onset for the Veteran's upper and lower extremity 
neuropathy.  Regardless, her medical opinion, as set forth 
above, accurately reflects that the diagnosis dates of these 
disorders occurred within 5 years of the Veteran's onset of 
diabetes mellitus.  Therefore, this medical opinion is still 
found to be probative.  Moreover, there is no other competent 
evidence of record contrary to the VA examiner's opinion. 
Therefore, the claims of entitlement to secondary service 
connection must fail.

Next, the Board will also consider whether a grant of direct 
service connection for a kidney disorder or bilateral 
peripheral neuropathy of the upper and lower extremities is 
appropriate; however, because no competent evidence causally 
relates the Veteran's current disorders to active service, 
there was no treatment for these disorders in service, and 
there is no record of treatment for any of these disorders 
for many years following service, a grant of direct service 
connection is not warranted.  Moreover, the April 2009 VA 
examiner concluded her examination report stating that none 
of these disorders were "related to any incident found in 
service."

The Board has additionally considered the Veteran's 
statements in adjudicating his claims. In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses. Layno, 6 Vet. App. at 470. However, a 
kidney disorder and bilateral peripheral neuropathy of the 
upper and lower extremities are not the type of disorders 
that a lay person can provide competent evidence on questions 
of etiology or diagnosis. See Robinson v. Shinseki, 557 F.3d 
1355 (2009).

Such competent evidence has been provided by the medical 
personnel who have examined and/or treated the Veteran during 
the current appeal and by service records obtained and 
associated with the claims file. The Board attaches greater 
probative weight to the clinical findings than to his 
statements. See Cartright, 2 Vet. App. at 25. In sum, after a 
careful review of the evidence of record, the Board finds 
that the benefit of the doubt rule is not applicable and the 
appeals are denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in June 2006 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, in June 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  Therefore, adequate notice 
was provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C.A.. § 5103(a) and 38 C.F.R. § 
3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records.  
Further, he submitted private treatment records.  Next, a 
specific VA medical opinion pertinent to the issues on appeal 
was obtained in April 2009. Therefore, the available records 
and medical evidence have been obtained in order to make an 
adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a kidney disorder, claimed as 
secondary to service-connected diabetes mellitus, is denied. 

Service connection for peripheral neuropathy of the RUE, 
claimed as secondary to service-connected diabetes mellitus, 
is denied.

Service connection for peripheral neuropathy of the LUE, 
claimed as secondary to service-connected diabetes mellitus, 
is denied.

Service connection for peripheral neuropathy of the RLE, 
claimed as secondary to service-connected diabetes mellitus, 
is denied.

Service connection for peripheral neuropathy of the LLE, 
claimed as secondary to service-connected diabetes mellitus, 
is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


